
	
		I
		111th CONGRESS
		1st Session
		H. R. 2805
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  12-month continuous coverage for children under Medicaid.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Continuous Medicaid Coverage for Children Act of
			 2009.
		2.Requirement of
			 12-month continuous coverage for children under Medicaid
			(a)In
			 generalSection 1902 of the Social Security Act (42 U.S.C. 1396a)
			 is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 and at the end of paragraph (72);
					(B)by striking the
			 period at the end of paragraph (73) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (73) the following new paragraph:
						
							(74)meet the requirement of subsection
				(e)(12).
							;
				and
					(2)in subsection
			 (e)(12), by striking At the option of a State, the plan may and
			 inserting The State plan under this title shall.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on October 1, 2009, and shall apply to
			 individuals who were determined eligible for medical assistance before, on, or
			 after such date.
			
